Banke, Judge.
The defendant was convicted of aiding the escape of another. The state’s evidence showed that the defendant was a passenger in a car also occupied by co-defendants Smith and Kraus. The car was stopped by an officer for a violation, and a scuffle broke out between the officer and Kraus. While the officer was occupied with Kraus, the defendant made several moves to reach for the officer’s pistol. The pistol eventually became dislodged from its holster and fell to the ground. The defendant retrieved it and gave it to Smith. Smith then used the weapon to free Kraus, and the two then fled. The defendant contends on appeal that the verdict was unsupported by the evidence. Held:
1. Our review of the record convinces us that a rational trier of fact could reasonably have found proof of the essential elements of the crime charged beyond a reasonable doubt. See generally Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).
2. A motion for mistrial was prompted by the state’s attorney’s comment in closing argument on the defendant’s failure to introduce an item of evidence. The defendant contends that reversal is required because the comment was an impermissible reference to the defendant’s failure to testify. This enumeration of error is without merit. The comment was not directed to the defendant’s failure to testify.
3. We have carefully considered the defendant’s remaining enumerations of error and find they are without merit.

Judgment affirmed.


Deen, P. J., concurs. Carley, J., concurs specially.

James M. Rea, for appellant.
V. D. Stockton, District Attorney, Michael H. Crawford, Assistant District Attorney, for appellee.